DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/23/2022 have been fully considered but they are not persuasive.
It is determined that Amendment in claim 1 does not overcome the 112 rejection. What is the dimension for the width of the narrow detector to define the narrow detector? 0.2cm for the width is for narrow detector or 5 cm for the width is for narrow detector?
Specification
The disclosure is objected to because of the following informalities: the Specification fails to disclose any dimension for “narrow digital radiographic (DR) detector” recited in independent claims 1, 6, and 12. The term “narrow” is a relative term. Because of this reason, the 112 (b) rejection set forth below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the Specification fails to disclose what dimension of the DR satisfies “narrow”. For example, the DR in the dimension of 4 inches by 20 inches satisfies the term “narrow”. Or 0.5 inches by 35 inches?
Allowable Subject Matter
Claims 1 – 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Gregerson et al. (US 2004/0022350 A1, cited in the IDS) teaches in Fig. 1 a mobile x-ray imaging system for imaging a human head, the system comprising: a wheeled base; a column connected to the wheeled base; an arm having a first end and a second end, the first end of the arm connected to the column; and an imaging ring connected to the second end of the arm, the imaging ring comprising: an x-ray source to emit x-rays, the x-ray source configured to revolve about an imaging axis; and a narrow digital radiographic (DR) detector configured to revolve about the imaging axis simultaneously with the x-ray source to capture radiographic images of the human head positioned at the imaging axis, but the prior art of record fails to teach or reasonably suggest:
wherein the imaging ring is configured to translate parallel to the imaging axis simultaneously with the x-ray source and narrow DR detector revolving about the imaging axis.
With respect to independent claims 6 and 12, because of the same allowable subject matter as in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884